Order of Appellate Division affirmed. These two actions before us on a consolidated report are for damage to property resulting from a fire (near an incinerator chimney) in an apartment house in which the plaintiffs were tenants. The trial judge in the Municipal Court of the City of Boston denied the defendant’s request for a ruling that “[t]here was no evidence of any negligence . . . of the defendant which . . . contributed to the damage.” The Appellate Division correctly took the view, for reasons stated in its opinion, that there was no such evidence. The district fire chief testified in substance that he was not able to “observe anything that might cause excessive heat, or any defect in the incinerator or chimney which would indicate that they were improperly maintained or used.” This is not a case in which negligence could have been inferred from the circumstances.